DETAILED ACTION
This action is in response to the initial filing of Application 17/386078 on  07/21/2021.
Claims 21 – 40 are still pending in this application, with claims 21 and 31 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejections, it has been determined that the prior art fails to teach or suggest in reasonable combination the limitations recited in claims 22 (with dependent claim 23), 26, 28, 32 (with dependent claim 33), 36 and 38.
Claims 24, 30, 34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it has been determined that the prior art fails to teach or suggest in reasonable combination the limitations recited in these claims

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 23, 25 – 29, 31 – 33 and 35 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,087,739. Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.
Current Application
1. (New) A computer-implemented method, comprising: determining, by a first device, audio data representing an utterance; performing, by the first device, speech processing based on the audio data using a first model to determine output data; generating a second model configured to be used during speech processing; generating first data representing at least one difference between the first model and the second model; and sending the first data to a remote system.

22. (New) The computer-implemented method of claim 21, further comprising: receiving, by the first device and from the remote system, second data corresponding to a third model based at least in part on the first data; determining, by the first device, second audio data representing a second utterance; and performing, by the first device, speech processing based on the second audio data using the third model to determine second output data.

23. (New) The computer-implemented method of claim 22, wherein the second data comprises weight data and the method further comprises, by the first device: processing the weight data with respect to at least one of the first model or the second model to generate the third model.

24. (New) The computer-implemented method of claim 22, wherein the second data comprises training data and the method further comprises, by the first device: processing the training data with respect to at least one of the first model or the second model to generate the third model.

25. (New) The computer-implemented method of claim 21, wherein: generating the first data comprises determining weight data representing the at least one difference between the first model and the second model; and sending the first data to the remote system comprises sending the weight data to the remote system.

26. (New) The computer-implemented method of claim 21, further comprising: determining a first difference value between a first weight value associated with the first model and a second weight value associated with the second model; determining a second difference value between a third weight value associated with the first model and a fourth weight value associated with the second model; determining that the first difference value is above a threshold value; determining that the second difference value is below the threshold value; and generating the first data by including the first difference value, but not the second difference value, in the first data.

27. (New) The computer-implemented method of claim 21, further comprising: sending, by the first device to a different device, the audio data; and receiving, by the first device from the different device, second output data, wherein generating the second model is based at least in part on the second output data.

28. (New) The computer-implemented method of claim 27, further comprising: determining second data representing at least one difference between the output data and the second output data, wherein generating the second model is based at least in part on the second data.

29. (New) The computer-implemented method of claim 21, further comprising, prior to determining the audio data: receiving, by the first device and from the remote system, the first model.

30. (New) The computer-implemented method of claim 21, further comprising: during generating the second model, detecting a second utterance; halting generation of the second model; performing speech processing with regard to the second utterance; and following the speech processing with regard to the second utterance, resuming generation of the second model.

31. (New) A system comprising: at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: determine, by a first device, audio data representing an utterance; perform, by the first device, speech processing based on the audio data using a first model to determine output data; generate a second model configured to be used during speech processing; generate first data representing at least one difference between the first model and the second model; and send the first data to a remote system.

32. (New) The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive, by the first device and from the remote system, second data corresponding to a third model based at least in part on the first data; determine, by the first device, second audio data representing a second utterance; and perform, by the first device, speech processing based on the second audio data using the third model to determine second output data.

33. (New) The system of claim 32, wherein the second data comprises weight data and wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the first device to: process the weight data with respect to at least one of the first model or the second model to generate the third model.

34. (New) The system of claim 32, wherein the second data comprises training data and wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the first device to: process the training data with respect to at least one of the first model or the second model to generate the third model.

35. (New) The system of claim 31, wherein: generation of the first data comprises determining weight data representing the at least one difference between the first model and the second model; and sending of the first data to the remote system comprises sending the weight data to the remote system.

36. (New) The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine a first difference value between a first weight value associated with the first model and a second weight value associated with the second model; determine a second difference value between a third weight value associated with the first model and a fourth weight value associated with the second model; determine that the first difference value is above a threshold value; determine that the second difference value is below the threshold value; and generate the first data by including the first difference value, but not the second difference value, in the first data.

37. (New) The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: send, by the first device to a different device, the audio data; and receive, by the first device from the different device, second output data, wherein generation of the second model is based at least in part on the second output data.

38. (New) The system of claim 37, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine second data representing at least one difference between the output data and the second output data, wherein generation of the second model is based at least in part on the second data.

39. (New) The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to, prior to determination of the audio data: receive, by the first device and from the remote system, the first model.

40. (New) The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: during generation of the second model, detect a second utterance; halt generation of the second model; perform speech processing with regard to the second utterance; and following the speech processing with regard to the second utterance, resume generation of the second model.
US 11,087,739
1. A computer-implemented method, the method comprising, by a first device: receiving first audio data corresponding to a first utterance; processing the first audio data using at least one first model to generate first natural language understanding (NLU) data; sending the first audio data to a remote speech processing system; receiving, from the remote speech processing system, second NLU data corresponding to the first audio data; generating at least one second model configured to be used to operate on audio data and generate NLU data, wherein the generating uses the second NLU data and the at least one first model; generating first data representing one or more differences between the at least one first model and the at least one second model; and sending the first data to the remote speech processing system.

2. The computer-implemented method of claim 1, wherein: processing the first audio data further comprises: determining, during a first period of time, that the first device is not communicatively coupled to the remote speech processing system, processing the first audio data using the at least one first model to generate the first NLU data, performing an action corresponding to the first NLU data, and storing the first audio data and the first NLU data; and sending the first audio data to the remote speech processing system further comprises: determining, during a second period of time after the first period of time, that the first device is communicatively coupled to the remote speech processing system, and sending the first audio data to the remote speech processing system.

3. A computer-implemented method, the method comprising, by a first device: receiving first audio data corresponding to a first utterance; processing the first audio data using at least one first model to generate first natural language understanding (NLU) data that indicates a determined intent of the first utterance; sending the first audio data to a remote speech processing system; receiving, from the remote speech processing system, second NLU data corresponding to the first audio data; and generating at least one second model configured to be used to operate on audio data and generate NLU data, wherein the generating comprises: determining a difference between the first NLU data and the second NLU data, identifying, based on the difference, a first weight value associated with the at least one first model, and generating the at least one second model at least in part by replacing the first weight value with a second weight value in the at least one second model.

4. The computer-implemented method of claim 3, further comprising: generating first data representing one or more differences between the at least one first model and the at least one second model; and sending the first data to the remote speech processing system.

5. The computer-implemented method of claim 1, further comprising: receiving, from the remote speech processing system, at least one third model based on the first data, the at least one third model configured to be used to operate on audio data and generate NLU data; and storing the at least one third model.

6. The computer-implemented method of claim 1, further comprising: receiving, from the remote speech processing system, at least one third model, the at least one third model configured to be used to operate on audio data and generate NLU data; and generating at least one fourth model configured to be used to operate on audio data and generate NLU data, wherein the generating uses the at least one third model and the first data.

7. The computer-implemented method of claim 1, further comprising: generating second data representing differences between a first plurality of weight values associated with the at least one first model and a second plurality of weight values associated with the at least one second model; and generating, based on the second data, the first data to correspond to a portion of the differences.

8. The computer-implemented method of claim 1, further comprising: determining a first difference value between a first weight value associated with the at least one first model and a second weight value associated with the at least one second model; determining a second difference value between a third weight value associated with the at least one first model and a fourth weight value associated with the at least one second model; determining that the first difference value is above a threshold value; determining that the second difference value is below the threshold value; and including the first difference value, but not the second difference value, in the first data.

9. A system comprising: at least one processor; and memory including instructions operable to be executed by the at least one processor to cause the system to: store, by a first device, at least one first spoken language understanding (SLU) model; generate at least one second SLU model based on first response data and the at least one first SLU model, the at least one second SLU model configured to process audio data to generate natural language understanding (NLU) data; generate first data representing differences between the at least one first SLU model and the at least one second SLU model; send the first data to a remote speech processing system; and receive, from the remote speech processing system, at least one third SLU model based on the first data.

10. The system of claim 9, wherein the memory further comprises instructions that, when executed by the at least one processor, further cause the system to: generate second data representing differences between a first plurality of weight values associated with the at least one first SLU model and a second plurality of weight values associated with the at least one second SLU model; and generate, based on the second data, the first data, wherein the first data corresponds to a portion of the differences.

11. The system of claim 10, wherein the memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine a first difference value between a first weight value associated with the at least one first SLU model and a second weight value associated with the at least one second SLU model; determine a second difference value between a third weight value associated with the at least one first SLU model and a fourth weight value associated with the at least one second SLU model; determine that the first difference value is above a threshold value; determine that the second difference value is below the threshold value; and generate the first data by including the first difference value, but not the second difference value, in the first data.

12. The system of claim 9, wherein the memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine a first plurality of weight values associated with the at least one first SLU model; determine a second plurality of weight values associated with the at least one second SLU model; generate the first data by determining differences between the first plurality of weight values and the second plurality of weight values; and generate at least one fourth SLU model configured to be used to operate on audio data and generate NLU data, wherein the generating modifies the at least one third SLU model based on the differences between the first plurality of weight values and the second plurality of weight values.

13. The system of claim 9, wherein the memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive first audio data corresponding to a first utterance; process the first audio data using the at least one first SLU model to generate first NLU data; send the first audio data to the remote speech processing system; receive, from the remote speech processing system, first response data including second NLU data corresponding to the first audio data; and generate the at least one second SLU model based on the first NLU data, the second NLU data, and the at least one first SLU model.

14. The system of claim 13, wherein the memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine, during a first period of time, that the first device is not communicatively coupled to the remote speech processing system; process the first audio data using the at least one first SLU model to generate the first NLU data; perform an action corresponding to the first NLU data; store the first audio data and the first NLU data; determine, during a second period of time after the first period of time, that the first device is communicatively coupled to the remote speech processing system, and send the first audio data to the remote speech processing system.

15. The system of claim 13, wherein the memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine a difference between the first NLU data and the second NLU data; identify, based on the difference, a first weight value associated with the at least one first SLU model; and generate the at least one second SLU model by replacing the first weight value with a second weight value in the at least one second SLU model.

16. The system of claim 9, wherein the memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive first audio data corresponding to a first utterance; process the first audio data using the at least one first SLU model to generate first NLU data; perform an action corresponding to the first NLU data; receive second audio data corresponding to a second utterance; process the second audio data using the at least one first SLU model to generate second NLU data; determine, based on the second NLU data, the first response data, wherein the first response data corresponds to whether the at least one first SLU model correctly interpreted the first utterance; and generate the at least one second SLU model based on the first response data and the at least one first SLU model.

17. The computer-implemented method of claim 3, wherein: processing the first audio data further comprises: determining, during a first period of time, that the first device is not communicatively coupled to the remote speech processing system, processing the first audio data using the at least one first model to generate the first NLU data, performing an action corresponding to the first NLU data, and storing the first audio data and the first NLU data; and sending the first audio data to the remote speech processing system further comprises: determining, during a second period of time after the first period of time, that the first device is communicatively coupled to the remote speech processing system, and sending the first audio data to the remote speech processing system.

18. The computer-implemented method of claim 3, further comprising: receiving, from the remote speech processing system, at least one third model, the at least one third model configured to be used to operate on audio data and generate NLU data; and generating at least one fourth model configured to be used to operate on audio data and generate NLU data, wherein the generating uses the at least one third model and the first data.

19. The computer-implemented method of claim 1, further comprising: generating the first data to represent differences between a first plurality of weight values associated with the at least one first model and a second plurality of weight values associated with the at least one second model.

20. The computer-implemented method of claim 1, further comprising: determining a first difference value between a first weight value associated with the at least one first model and a second weight value associated with the at least one second model; determining a second difference value between a third weight value associated with the at least one first model and a fourth weight value associated with the at least one second model; determining that the first difference value is above a threshold value; determining that the second difference value is below the threshold value; and including the first difference value, but not the second difference value, in the first data.


	As shown above, the limitations recited in claims 1 – 20 of US 11,087,739 anticipate the limitations recited in claims 21 – 23, 25 – 29, 31 – 33 and 35 – 39 of the currently pending application. Therefore, claims 21 – 23, 25 – 29, 31 – 33 and 35 – 39 of the currently pending application are obvious variants of claims 1 – 20 of US 11,087,739.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2003/0120493) in view of Tran (US 2002/0116196).
For claims 21 and 31, Gupta discloses a system and method(Abstract), comprising: at least one processor ([0018] [0047]); and at least one memory comprising instructions that, when executed by the at least one processor, cause the system to  ([0018] [0047]): determine, by a first device (client device 200, [0017]), audio data representing an utterance ([0017] [0020] [0035]); perform, by the first device, speech processing based on the audio data using a first template and vocabulary collection model to determine output data ([0020] [0021] [0036] [0037]); generate a second template and vocabulary collection model configured to be used during speech processing (The system 1000 may perform some action based upon the recognition result. If there is no match or even if there is a lower probability match, the client application 225 may request the user to speak again. In either case, the active vocabulary in recognition vocabulary memory 215 on the client device 200 is dynamically updated (Step S5) by the client application 225 run by the speech recognition engine 210. This dynamic updating is based on the comparison that gives the recognition result, or based upon the current state of the user interaction with the device. The dynamic updating may be performed almost simultaneously with outputting the recognition result (i.e., shortly thereafter). The now updated recognition vocabulary memory 215, and system 100, is now ready for the next utterance, as shown in FIG. 2.; generate first data representing at least one difference between the first model and the second model; and send the first data to a remote system, [0037]); generating first data representing at least one difference between the first collection and second collection (a new command or name is generated to update the vocabulary, wherein this new command or name represents a difference from the first template/vocabulary collection and the second, updated template/vocabulary collection, vocabulary is generated, [0021] [0022] [0024] [0037]); and sending the first data to a remote system (server, Fig.1, 100; [0017]) (the updated active vocabulary, such as the user contact list, and the user-customized commands in recognition vocabulary memory 215 may be sent (Step S6, dotted lines) from client device 200 to server 100 via communication path 260 for storage in user database 120, for example, [0038]). Yet, the Gupta fails to teach that the template/vocabulary collections are models.
However, Tran discloses a speech recognizer (Abstract), wherein a speech recognition model comprises templates (HMM templates and/or template matching) and a dictionary (Fig.16, 186, 184, Fig.19, 230 and 238 and Fig.23, 280 - 284, [0010] [0073] [0119]  [0120] [0135 – 0146]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Gupta’s teachings with Tran’s teaching so that the template/vocabulary collections are a recognition model for the purpose of efficiently recognizing both isolated and continuous speech (Tran , [0011] [0119])

Claim(s) 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2003/0120493) in view of Tran (US 2002/0116196) and further in view of Meunier et al. (US 6,134,527) (“Meunier”).
For claims 25 and 35, the combination of Gupta and Tran fails to teach, wherein: generation of the first data comprises determining weight data representing the at least one difference between the first model and the second model; and sending of the first data to the remote system comprises sending the weight data to the remote system.
However, a second embodiment in the combination of Gupta and Tran further discloses that the speech recognition models further comprise a neural network being representative of an identified pattern in a vocabulary set of reference phoneme patterns used to identify a word stored in a vocabulary  (Tran, [0120] [0147]).
Moreover,  Meunier discloses a method for enrolling a new vocabulary word in speech recognition system (Abstract), wherein a vocabulary word is represented by a neural model comprising weights (column 2 lines 13 – 20); and adding a new vocabulary word comprises creating and training a neural model (column 3 lines 54 – column 4 lines 3, 35 – 43.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the first embodiment of the combination of  Gupta and Tran with the second embodiment of the combination of Gupta and Tran so that the models further comprise neural networks for the purpose of efficiently recognizing both isolated and continuous, speaker independent speech using neural networks which provide improved processing and relationship modelling (Tran, [0011] [0119]).
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Gupta and Tran with Meuneir’s teachings so that adding a new vocabulary word which is modeled by a neural network (Gupta, [0021] [0022] [0024] [0037]) to the first model (templates/vocabulary) to generate the second model  (templates/vocabulary) further comprises determining weight data representing the new vocabulary word, wherein the new vocabulary word comprising weight data is sent to the remote system for the purpose of  enabling a user to customize a speech recognition system which can be employed in different operating environments (Gupta, [0005 – 0010]).

Claim(s) 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2003/0120493) in view of Tran (US 2002/0116196) and further in view of Kreifeldt (US 2015/0371628).
For claims 27 and 37, the combination of Gupta and Tran fails to teach, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: send, by the first device to a different device, the audio data; and receive, by the first device from the different device, second output data, wherein generation of the second model is based at least in part on the second output data.
However, Kreifeldt discloses a system and method for performing speech recognition (Abstract), wherein audio data is sent from a first device (client machine, Fig.1, 102; [0021]) to a different device (server machine, Fig.1, 150-1; [0026]) ([0029 – 0031] [0037]); output data (modification information) is received by the first device from the different device ([0032] [0038]); and a model is generated based at last in part on the output data ([0032] [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Gupta and Tran in the same way that Kreifeldt’s invention has been improved to achieve the following predictable results for the purpose of providing alternative processes to handle speech processing errors on a local/client device which comprises a small amount of speech processing resources (Kreifeldt, [0005 – 0009]): send, by the first device to a different device, the audio data (when a speech recognition error is encountered); and receive, by the first device from the different device, second output data (speech recognition model modification data), wherein generation of a model including the second model is based at least in part on the second output data.

Claim(s) 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2003/0120493) in view of Tran (US 2002/0116196) and further in view of Jouvet et al. (US 2008/0103771) (“Jouvet”).
For claims 29 and 39, Gupta and Tran further, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to, prior to determination of the audio data: receive, by the first device and from the remote system, the first model.
However, Jouvet discloses a system and method for the distributed construction of a voice recognition model (Abstract), wherein a voice recognition model are produced directly by a terminal or downloaded for a remote server ([0002 – 0006] [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Gupta and Tran with Jouvet’s teachings so that models, including the first model, are produced directly by the first device or received from remote device for the purpose of generating models to perform speech recognition according to available resources (locally built models reduce the usage of data transmission resources while remotely built models avoid the resource restrictions imposed by a client device) (Jouvet, [0005 – 0007]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/            Primary Examiner, Art Unit 2657